DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 	A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 6 and 12-14 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dong (CN105369271 A).
Regarding claims 1, 6, 12 and 19-20, Dong teaches a method of treating (i.e. phosphating) metal surfaces, in absence of any nickel ingredient (abstract, 0005), comprising an aqueous alkaline cleaner (with presence of strong alkaline agents such as NaOH, KOH; claim 2) comprising water soluble silicate in the amount of 2.5-5 gr/L or 0.25 to 0.5 w% assuming the density of solution being close to water density; [abstract, 05, 12, 17],  and nickel free acidic zinc-phosphate solution; [claim 2; 2nd paragraph].
 Regarding claims 13-14, Dong teaches pH modifying, or buffering, agent; [48], wherein a phosphated, or coated, metallic surface is obtained; [abstract, 04, 06].                                   
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dong (CN105369271 A) as applied to claim 1 above.
Regarding claims  2 and 16-18, Dong does not teach the exact value of the instantly claimed pH’s.  However, from the above teaching of the amounts of alkaline components (i.e. NaOH, KOH, alkaline silicate; claim 2) it is quite obvious that the solution alkalinity is in the range of at least 10 or even higher. This is very evident by molar calculation of these ingredients which directly results the pH range.  It would have been obvious to adjust the pH of solution, under a routine laboratory experimentation, with motivation of obtaining the surface cleaning of the metal with a specified standard.

Claims 3, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dong (CN105369271 A) as applied to claim 1, and further in view of Kolberg et al. (US 2004/0129346 A1).
Regarding claims  3, 11 and 15, Dong does not, expressly, teach a metallic surface which is galvanized. However, Kolberg teaches this very limitation; [6, 13, 21, 42].  It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to also use galvanized surfaces for phosphate treatment as well, since it would obviously provide an improved surface coatings such as paints.
 Dong does not, expressly, teach the claimed application of molybdenum and zirconium providing ions in an aqueous solution after initial rinsing. But, note that Dong teaches the application of molybdenum compound (ions) with phosphate treatment solution.  However, the analogous are Kolberg teaches employing a zirconium ions providing compound in a wash/rinse solution; [104, 136].  It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to rinse the metal surface with a solution comprising molybdenum and zirconium ions with the motivation of providing an improved paint adhesion property to metal surface as taught by Kolberg; [136].
Dong does not, expressly, teach the claimed use of metallic surfaces of automotive components or general industry. However, Kolberg teaches this very limitation in a various industrial sectors comprising metal surfaces; [122].  Therefore, it would have been obvious to use the Dong’s method and composition for automotive industries as well.

Claims 4-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Dong (CN105369271 A) as applied to claim 1, and further in view of Rein et al. (US 5, 160,551).
Regarding claims  4-5, Dong does not teach a similar types of alkalinity ingredients such as sodium metasilicate, sodium waterglass or potassium water glass.  However, the very analogous art of Rein teaches these chemicals which are construed as a functional equivalent to Na-metasilicates; [4, 9-10].
Regarding claims  7-10, Dong does not teach the instantly claimed complexing agents.  However, Rein teaches complexing agents such as tripolyphosphate; [4: 11].  Furthermore, it teaches gluconate and a nitrile (nitrilotriacetic acid); [4: 13-14].  At the time before the effective filling date of invention, it would have been obvious to add these complexing agents with the motivation of controlling the pH of solution with more precision at a desired range.

                                         Relevant art cited

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO form 892.


  Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Mohammad Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 9 AM- 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.R.A./
Examiner, Art Unit 1767
2022/03/22

/LIAM J HEINCER/Primary Examiner, Art Unit 1767